Rodgers, P. J.,
— The following facts were established by stipulation. The Registration Commission of Mercer County scheduled a special regis*576tration to be held on August 29, 1957, from the hours of 2 p.m. to 5 p.m. at the Westinghouse Plant and at the National Malleable Plant in Sharon.
These plants are enclosed and guarded and the management stated that the public would not be permitted to take advantage of the scheduled registration.
The special registration was provided for by the Act of May 15, 1945, P. L. 466, sec. 1, 25 PS §951-16 which states, in part, that special registrations may be had at places “suitable and conveniently located”.
It is clear that the selection of sites for special registrations is a matter for the exercise of the discretion of the registration commission. It is also clear, however, that this court has the power to entertain an appeal and to grant relief where there has been a manifest abuse of discretion.
We recognize that the statute does not require that the registration be held in “public buildings”, such as school buildings or municipal buildings, and that it does not specifically say that the place chosen must be accessible to the general public. We hold, however, that the conduct of a special registration in a place not open to the public is an abuse of discretion.
The proposed special registrations are enjoined because a closed registration for a special group is in direct conflict with a well established democratic principle of an open polling place.
To condone such a selective restricted registration would set a precedent which would be inherently dangerous to our system of free elections. If we permitted a registration restricted to Westinghouse or Sharon Steel employes, we might soon find ourselves faced with a registration behind locked doors of a social or political club with admission open only to those of a particular sect, creed or color. The open registration *577forms the basis for an open election and any step taken to restrict either cannot be condoned by this court.

Order

And now, September 12, 1957, it is decreed that a permanent injunction issue enjoining defendants, Charles B. Lytle, Lawrence Wilheim and Arthur McCarthy, the Registration Commission of Mercer County, from holding special registrations at the Westinghouse Plant or the National Malleable Plant in Sharon, or at other similar registration places which are not accessible to the general public.
The costs of the proceedings shall be paid by the County of Mercer.